Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species A-I, Species B-I, and Species C1 directed to Claims 1-5, 10-12, 14-15 and 18-19 in the reply filed on 5/26/2022 is acknowledged. Claims 6-9,13, and 20 are now withdrawn from further examination.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-12, 14-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of, 
“the first fluid outlets” in Line 10 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the first fluid outlet 
“the first fluid inlets” in Line 11 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the first fluid inlet 
“the second fluid outlets” in Line 12 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the second fluid outlet 
“the second fluid inlets” in Line 13 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the second fluid inlet 
Regarding Claim 4, the recitation of, “can be” in Line 4, makes the claim unclear as it is not understood if the limitation following the term is required by the claim. For purposes of prior art examination, the recitation following, “can be” is considered optional.
Regarding Claim 5, the recitation of, “can be” in Line 3, makes the claim unclear as it is not understood if the limitation following the term is required by the claim. For purposes of prior art examination, the recitation following, “can be” is considered optional.
Regarding Claim 10, the recitation of, “can be” in Line 3, makes the claim unclear as it is not understood if the limitation following the term is required by the claim. For purposes of prior art examination, the recitation following, “can be” is considered optional.
Regarding Claim 11, the recitation of, “can be” in Line 11, makes the claim unclear as it is not understood if the limitation following the term is required by the claim. For purposes of prior art examination, the recitation following, “can be” is considered optional.
Claims 2-5, 10-12, 14-15 and 18-19 are also rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 12, the recitation of, “the cross-sectional shape is selected from the group consisting of a quasi-circular, a hexagonal, a square, a triangular, and any other geometrical shape” includes all possible cross-sectional shapes and thus does not constitute a further limitation of the subject matter of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Allowable Subject Matter
Claims 1-5, 10-12, 14-15 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    537
    630
    media_image1.png
    Greyscale

Regarding Claim 1, the closest prior art considered to be Wang et al (US 2021/0199123 A1) discloses a fluid pressurizing structure (10, figure 8A also reproduced above), comprising:
a hub (11, figure 8A) having an outer circumferential surface (see 112, figure 8A); and
a plate portion (12, figure 8A) being located around the hub (see figure 8A) and connected thereto at the outer circumferential surface (see figure 8A); the plate portion having a first surface provided with a plurality of first protrusions (see pins 125 adjacent right half of hub 11, figure 8A), an opposite second surface provided with a plurality of second protrusions (see pins 127 adjacent left half of hub 11, figure 8A), and a free end (122, figure 8A); the first and the second protrusions on the first and the second surface being arrayed in a staggered arrangement (see figure 8A).
Wang et al. fails to disclose the first and second protrusions being hollow, and wherein, each of the first hollow protrusions having a first fluid inlet and a first fluid outlet, and each of the second hollow protrusions having a second fluid inlet and a second fluid outlet; the first fluid outlets extending through the plate portion in a thickness direction thereof to communicate the first fluid inlets with the second surface, and the second fluid outlets extending through the plate portion in the thickness direction thereof to communicate the second fluid inlets with the first surface.
Therefore, it is not known in, nor obvious from the prior art to construct a fluid pressurizing structure as claimed.  
Claims 2-5, 10-12, 14-15 and 18-19 contain allowable subject matter by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11,326,616 B2 relates to an impeller structure comprising a plate portion with protrusions (see figure 1A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sabbir Hasan/Primary Examiner, Art Unit 3745